Matter of Arlington Cent. Sch. Dist. v Progressive Cas. Ins. Co. (2017 NY Slip Op 03858)





Matter of Arlington Cent. Sch. Dist. v Progressive Cas. Ins. Co.


2017 NY Slip Op 03858


Decided on May 11, 2017


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on May 11, 2017

Sweeny, J.P., Richter, Andrias, Feinman, Kahn, JJ.


3972 654339/15

[*1]In re Arlington Central School District, Petitioner-Respondent,
vProgressive Casualty Insurance Company, Respondent-Appellant.


Carman, Callahan & Ingham, LLP, Farmingdale (Paul A. Barrett of counsel), for appellant.
Marschhausen & Fitzpatrick, P.C., Hicksville (Kevin P. Fitzpatrick of counsel), for respondent.

Amended order and judgment (one paper), Supreme Court, New York County (Joan M. Kenney, J.), entered August 8, 2016, which, among other things, granted petitioner's petition to confirm an arbitration award in its favor, and denied respondent's cross petition to vacate the award, unanimously affirmed, without costs.
The arbitrator's award calculations were supported by the plain language of Insurance Law § 5102(a) and (b) (see Kurcsics v Merchants Mut. Ins. Co. , 49 NY2d 451, 456-457 [1980] [analyzing the former sections of the Insurance Law]).
We have considered respondent's remaining contentions and find them unavailing.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: MAY 11, 2017
CLERK